DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 2, 12, 15, and 20.
Applicant additionally cancelled claim 5.
The pending claims are 1 – 4, 6 – 12, 14 – 18, and 20 [Page 8 lines 1 – 4 and lines 27 – 29].

Applicant makes comments on their request to enter AFCP2.0 [Page 8 lines 5 – 10].
Applicant provides their summary of the Office Action mailed on June 22nd, 2020 [Page 8 lines 11 – 29].

Applicant does not comment on or dispute the Examiner’s Functional Analysis (Claim Interpretation section).  In the interest of brevity the Functional Analysis (Claim Interpretation section).

Applicant amended the claims to address Examiner’s Claim Objections and 112b Rejection [Page 9 lines 1 – 6].  While the Applicant amended claim 12 and broadened the “modes” which may raise 112d issues, the Examiner in the sole interest to expedite prosecution in view of amendments to claim 1 considers the outstanding 112b Rejection overcome by amendments to claim 12.

Applicant’s arguments, see Page 9 lines 7 – 13, filed April 9th, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1, 15, and 20 has been withdrawn.
Applicant described the amendment as incorporating indicated allowable subject matter into the independent claims contending the claims are thus allowable [Page 9 lines 7 – 13].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3rd, 2019 and November 18th, 2019 were filed before the mailing date of the First Action on the Merits (mailed June 22nd, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 4, 6 – 12, 14 – 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites a unique display arrangement with mirror icons / frames for separate camera feeds to select for a main display further where in selecting one of the feeds in a mirror icon / frame is then suppressed (e.g. blacked out, cross hatches, noise) to show in the main display to prevent a redundancy in the images displayed (See examples in Figures 3 and 5).  The prior art does not render obvious a reasonable combination of a display with the claimed look in the field of work vehicle displays for operators of work (e.g. construction) vehicles.
Regarding claims 15 and 20, the other independent claims recite the display set-up as in claim 1 with the same suppression of selected images for display feature and thus for the reasons given for claim 1 are similarly Allowed.
Regarding claims 2 – 4, 6 – 12, 14, and 16 – 18 depend on allowed independent claims 1 and 15 respectively and thus are similarly Allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (US PG PUB 2018/0222391 A1 referred to as “Chen” throughout) teaches in Figures 30 – 37 a finger pointing user icon for an operator/ driver of a vehicle.  Hubbel, et al. (US Patent #9,227,568 B1 referred to as “Hubbel” throughout) teaches various operator display interaction feature including having multiple rear camera images display, changing the images, and alerting the driver / operator of an obstacle and select the appropriate image to display.  Saeki, et al. (US PG PUB 2018/0272940 A1 referred to as “Saeki” throughout) in Figures 5 and 8 teaches mirror shaped icons similar to those claimed.  Shintani, et al. (US PG PUB 2018/0094408 A1 referred to as “Shin” throughout) in Figure 3 teaches multiple images display from multiple camera feeds.
Relevant art form ODP search and consideration includes: Palla, et al. (US Patent #10,412,889 B2 referred to as “Palla” throughout)
Reference found relevant to features in claim 13 include: Kitaura, et al. (US PG PUB 2011/0032357 A1 referred to as “Kitaura” throughout); Goto, et al. (US PG PUB 2015/0360565 A1 referred to as “Goto” throughout) in at least Figure 13; Hayasaka (US PG PUB 2015/0062141 A1 referred to as “Hay” throughout); and Cho (US PG PUB 2015/0015479 A1 referred to as “Cho” throughout) in Figures 7 and 17 and Paragraphs 175 – 180.
	References found in updated Search and Consideration: Yoshii, et al. (US PG PUB 2020/0333946 A1 referred to as “Yoshii” throughout) in Figures 5, 8, and Paragraph 6 at least teach changing display of selected icons by a user.  Sakamoto, et al. (US PG PUB 2019/0211532 A1 referred to as “Sakamoto” throughout) in Figure 9 teaches changing icons / displays based on detected obstacles with cameras or other sensors.

	References previously recited against the claims were: Izumikawa, et al. (US Patent #10,391,940 B2 referred to as “Izumikawa” throughout); Wang, et al. (US PG PUB 2010/0194596 A1 referred to as “Wang” throughout); Meadows (US PG PUB 2015/0165975 A1 referred to as “Meadows” throughout); Ishida, et al. (US Patent #9,487,139 B1 referred to as “Ishida” throughout); Porta (US PG PUB 

	References cited as part of AFCP2.0 Search and Interference Search: Chauhan (US PG PUB 2015/0256795 A1 referred to as “Chauhan” throughout) in Paragraphs 34 and 41 teaches the use of blank screens / changing display but not based on operator selected video.  Diaz, et al. (US Patent #10,754,545 B2 referred to as “Diaz” throughout) in claim 1 teaches selections in a display area, but not of multiple image feeds as in the present invention.  Sawada (US Patent #10,035,458 B2 referred to as “Sawada” throughout) teaches selecting portions of the display, but not with the mirror icons showing multiple camera fees to select a feed for the main display as in the present invention.  Locke, et al (US PG PUB 2011/0137529 A1 referred to as “Locke” throughout) teaches in Figures 3 and 4 a mirror with multiple feeds / displays, but lacks the mirror icons and showing a selected image in a larger display only as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487